     Case 3:73-cv-00128-MMD-WGC Document 907 Filed 03/22/21 Page 1 of 1



1

2

3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                    ***
6      UNITED STATES OF AMERICA, et al.,                   Case No. 3:73-cv-00128-MMD-WGC
7                                     Plaintiffs,                      ORDER
8                v.
9      WALKER RIVER IRRIGATION
       DISTRICT, et al.,
10
                                   Defendants.
11

12           The United States Court of Appeals for the Ninth Circuit affirmed in part, vacated

13    in part, and remanded the order and judgment of this Court (ECF Nos. 814, 815). (ECF

14    No. 904.) Specifically, the Ninth Circuit held that Mineral County “may pursue its public

15    trust claim to the extent that the County seeks remedies that would not involve a

16    reallocation of such rights.” (Id. at 21.)

17           It is therefore ordered that the Court’s order granting the motion to dismiss (ECF

18    No. 814) is vacated in part, only to the extent necessary to permit Mineral County to

19    “pursue its public trust claim to the extent that the County seeks remedies that would not

20    involve a reallocation of” […] “water rights adjudicated under the Decree and settled under

21    the doctrine of prior appropriation.” (ECF No. 904 at 21.)

22           It is further ordered that the judgment (ECF No. 815) is vacated.

23           DATED THIS 22nd Day of March 2021.

24

25

26                                                  MIRANDA M. DU
                                                    CHIEF UNITED STATES DISTRICT JUDGE
27

28
